Appeal Dismissed and Memorandum Opinion filed November 19, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00487-CV

                          RACHEL JACO, Appellant

                                        V.
                        MAXINE TRAYLOR, Appellee

                  On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0087007

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 1, 2020. The clerk’s record
was filed July 29, 2020. The reporter’s record was filed August 6, 2020. No brief
was filed.

      On October 8, 2020, this court issued an order stating that unless appellant
filed a brief on or before November 9, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Wise, and Hassan.




                                         2